[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            OCTOBER 19, 2011
                                  No. 10-14168                 JOHN LEY
                              Non-Argument Calendar              CLERK
                            ________________________

                   D.C. Docket No. 8:05-cr-00044-SCB-AEP-1

UNITED STATES OF AMERICA,
                                                              Plaintiff - Appellee,

                   versus

TONY L. FORD,
a.k.a. BoBo,
a.k.a. BO,
a.k.a. Big Head,
                                                           Defendant - Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (October 19, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Tony Ford, a federal prisoner proceeding pro se, appeals the denials of his
motion to compel disclosure of grand jury proceedings and his motion for

reconsideration. No reversible error has been shown; we affirm.

      In his motion to compel, Ford sought disclosure of grand jury testimony

related to his second superseding indictment. Ford argued that he needed the

records -- in pertinent part, the testimony of Detective Richard Mills, Jr., from the

third grand jury proceeding -- to aid him in pursuing a 28 U.S.C. § 2255 motion to

vacate and sought disclosure “to prevent a fundamental miscarriage of justice.”

On appeal, Ford argues that the government violated the Jencks Act by failing to

provide him with the testimony and also argues that Fed.R.Crim.P. 6(e) authorized

disclosure of the testimony.

      A district court’s grant or denial of a motion to disclose grand jury materials

is reviewed for abuse of discretion. United States v Aisenberg, 358 F.3d 1327,

1338 (11th Cir. 2004). In addition, we construe liberally pro se pleadings. Miller

v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008). After review, we conclude that

Ford has shown no basis for disclosure of the testimony.

      The Jencks Act requires the government to disclose certain statements of its

trial witnesses -- including statements by the witness to a grand jury -- following

their direct examination. See 18 U.S.C. § 3500(b), (e)(3). But disclosure under

the Act must occur during trial to allow defendant to obtain information to use in

                                          2
cross-examining the government’s witness. The remedy for the government’s

failure to comply is for the testimony of the witness to be stricken from the record.

See 18 U.S.C. § 3500(d). Because Ford’s convictions are final, these remedies are

unavailable; and the Jencks Act provides Ford with no post-conviction basis to

seek disclosure of the disputed testimony.

      Rule 6(e) -- under which Ford also seeks relief -- codifies the expectation of

secrecy of grand jury proceedings, except in limited circumstances. See

Fed.R.Crim.P. 6(e)(3). And here, Ford’s motion to compel does not fit within the

relevant exception to Rule 6(e)(3). Ford did not seek disclosure “preliminarily to

or in connection with a judicial proceeding.” Fed.R.Crim.P. 6(e)(3)(E)(i). For a

request to be “in connection with” a judicial proceeding, a proceeding must

already be pending. United States v. Baggot, 103 S.Ct. 3164, 3166-67 (1983).

Ford’s criminal conviction already is final, and he has not yet filed a section 2255

motion to vacate. And Ford failed to identify any actual use of the grand jury

transcripts to support anticipated litigation: not preliminary to a judicial

proceeding. See Baggot, 103 S.Ct. at 3167.

      Because Ford’s motion did not meet the relevant exception of Rule 6(e)(3),

the district court had inherent authority to consider the merits of his request only if

there were “exceptional circumstances.” See Aisenberg, 358 F.3d at 1347. But the

                                           3
record shows that the government met its obligation pursuant to the Jencks Act on

the third day of trial when it provided Ford’s lawyer with copies of Mills’s

testimony from the third grand jury proceedings. So, given that Ford earlier

received the disputed transcripts from the government, his request did not

constitute exceptional circumstances to trigger the district court’s inherent

authority to disclose the testimony. And the court abused no discretion in denying

Ford’s motion to compel.

      The district court also abused no discretion in denying Ford’s motion for

reconsideration because the motion repeated arguments raised in his motion to

compel. He identified no factual or legal error underlying the district court’s

denial of his motion. See Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir.

2010) (explaining that a motion for reconsideration cannot be used to relitigate old

matters).

      AFFIRMED.




                                          4